DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application field on 03/06/2020.
Claims 1, 3-12, and 14-17 have been amended; and new claims 18-19 have been added.
Claims 1-19 are pending and have been examined.

Preliminary Amendment
Preliminary amendment to the claims filed on 03/06/2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8-9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “input (A) is supplied by a source that is external to.” It is unclear whether the input (A) and the source in the claim are the same input (A) and source recited in claim 1.
	Claim 5 recites “wherein at least one of the other operands is a hash function.” There is insufficient antecedent basis for the phrase “the other operands” in the limitation. 
	Claim 8 recites “using a portion of logic to process, operate on or use input (A) prior to it being used in the calculation”; claim 9 recites “input (A) is provided via an unlocking script associated with an input (In) in a further blockchain transaction (TX1)”; and claim 11 recites “the calculation is arranged and/or selected such that it will generate a pre-determined value for value (Tsupplied) upon provision of a specific value for a specific value for input (A).” It is unclear whether the input (A) claimed in these limitations is the same input (A) recited in claim 1.
	Claim 13 further discloses “using result (Tsupplied) as a parameter to a time lock mechanism arranged to control or influence when the output (UTXO) can be unlocked.” It is unclear whether the result Tsupplied is the same result Tsupplied or a different one.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12, 13, and 14-15 are directed to methods; claims 16 and 18 are directed to systems; and claims 17 and 19 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing a transaction with a lock time. Specifically, the claims 1 and 16-17 recite “using a time lock mechanism to control or influence when the output (UTXO) can be unlocked; and wherein the time lock mechanism uses a value (Tsupplied) that is generated as the result of a calculation which uses an input (A) that is supplied by a source external to said blockchain transaction (TXo)”; claim 13 recites “i) providing an input (A) to a calculation, to output a result (Tsupplied); and/or providing or using a calculation to generate a result (Tsupplied) based upon an input (A); and ii) using result (Tsupplied) as a parameter to a time lock mechanism arranged to control or influence when the output (UTXO) can be unlocked”; and claims 14 and 18-19 recite “using a time-based value (Tsupplied) as an input to a time lock mechanism, wherein: the time lock mechanism comprises a combination of CLTV and CSV operations or functionally similar/equivalent operations dependent upon a blockchain protocol being used,” which is grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for calculating a value and using a time lock mechanism to control the output of a transaction based on the value. Using a lock time and a time lock mechanism can mitigate the risk of the transaction. Additionally, the steps of calculating a value and using a time lock mechanism based on a value could be performed by the human mind. Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and mental processes, is still an abstract idea (see FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)). Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a processor and a memory merely use a computer as a tool to perform an abstract idea. Specifically, a processor and a memory perform the steps or functions of calculating a value and using a time lock mechanism to control the output of a transaction based on the value. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor and a memory to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of processing a transaction with a lock time. As discussed above, taking the claim elements separately, a processor and a memory perform the steps or functions of calculating a value and using a time lock mechanism to control the output of a transaction based on the value. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing a transaction with a lock time. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-12 and 15 further describe the abstract idea of processing a transaction with a lock time. Claim 2 discloses that the input (A) is provided by an external source. Claim 3 discloses the time lock mechanism unlocking of the output. Claim 4-5, 9, and 11 disclose the characteristics of the calculation. Claims 6 and 10, 12, and 15 disclose the characteristics of the time lock mechanism. Claim 7 discloses the characteristics of the value (Tsupplied). Claim 8 discloses using partial logic to process the input (A). The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonopoulos (Chapter 7 – Advanced Transactions and Scripting of “Mastering Bitcoin,” July 2017, obtained from https://cypherpunks-core.github.io/bitcoinbook/.)
Claims 1, 16, and 17:
	Antonopoulos discloses the following:
	a.	using a time lock mechanism to control or influence when the output (UTXO) can be unlocked. (See page 11, section Timelocks, “[t]imelocks are restrictions on transactions or outputs that only allow spending after a point in time. Bitcoin has had a transaction-level timelock feature from the beginning. It is implemented by the nLocktime field in a transaction. Two new timelock features were introduced in late 2015 and mid-2016 that offer UTXO-level timelocks. These are CHECKLOCKTIMEVERIFY and CHECKSEQUENCEVERIFY. Timelocks are useful for postdating transactions and locking funds to a date in the future. More importantly, timelocks extend bitcoin scripting into the dimension of time, opening the door for complex multistep smart contracts,” and page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed.” One of ordinary skill knows that a node of a blockchain network performs these functionalities. A node is a computing device comprising a processor and a memory.)
	b.	wherein the time lock mechanism uses a value (Tsupplied) (i.e., now + 3 months) that is generated as the result of a calculation which uses an input (A) (i.e., 3 months) that is supplied by a source external to said blockchain transaction (TX0). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold,” and page 13, “[t]he CLTV opcode takes one parameter as input, expressed as a number in the same format as nLocktime [either a block height or Unix epoch time]. As indicated by the VERIFY suffix, CLTV is the type of opcode that halts execution of the script if the outcome is FALSE. If it results in TRUE, execution continues. In order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].” The citation indicates that a Tsupplied is calculated via <now + 3 months> and that 3 month is an input/parameter provided by a user who decides to lock the output for 3 months.)

Claim 2:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the input (A) is supplied by a source that is external to: the blockchain transaction (TX0); and/or a locking script (LS) which is associated with the output (UTXO). (See page 12, “[a]lice signs a transaction spending one of her outputs to Bob’s address, and sets the transaction nLocktime to 3 months in the future. Alice sends that transaction to Bob to hold,” and page 13, “[t]o lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].” This citation indicates that 3 month is an input/parameter provided by a user who decides to lock the output for 3 months.)

Claim 3:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the time lock mechanism only permits unlocking of the output (UTXO) when a desired time or range of times has been reached. (See page 13, “[i]n simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed.”)

Claim 4:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the calculation comprises a mathematical operator, and preferably wherein the calculation operates upon a plurality of operands, and one of the operands is the input (A) (i.e., 3 months). (See page 13, “[t]o lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].” This citation indicates that one of the operands is the input (A), 3 months, in the calculation <now + 3 months>.)

Claim 6:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the time lock mechanism comprises a Bitcoin CSV and/or CLTV operation, or other functionally similar operation from a blockchain protocol other than Bitcoin. (See page 11, section Timelocks, “[t]imelocks are restrictions on transactions or outputs that only allow spending after a point in time. Bitcoin has had a transaction-level timelock feature from the beginning. It is implemented by the nLocktime field in a transaction. Two new timelock features were introduced in late 2015 and mid-2016 that offer UTXO-level timelocks. These are CHECKLOCKTIMEVERIFY and CHECKSEQUENCEVERIFY.”)
	Claim 6 recites “wherein the time lock mechanism comprises a Bitcoin CSV and/or CLTV operation, or other functionally similar operation from a blockchain protocol other than Bitcoin.” This describes the characteristics of the time lock mechanism, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 7:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the value (Tsupplied) relates to, comprises or represents: at least one block number or height, or a range thereof; or a time-stamp, numeric representation of a specific time; or a range thereof. (See page 13, “[t]o lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].”)
	
Claim 9:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein i) the calculation is provided in a locking script associated with the output (UTXO); and/or ii) input (A) is provided via an unlocking script associated with an input (In) in a further blockchain transaction (TXi). (See page 13, “[i]n order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].”)

Claim 10:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses using the time lock mechanism (i.e., CLTV) to evaluate the result of a conditional operation such that an event is triggered when the conditional operation evaluates to TRUE. (See page 14, “[a]fter execution, if CLTV is satisfied, the time parameter that preceded it remains as the top item on the stack and may need to be dropped, with DROP, for correct execution of subsequent script opcodes.”)

Claim 11:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses wherein the calculation is arranged and/or selected such that it will generate a pre-determined value for value (Tsupplied) upon provision of a specific value for input (A). (See page 13, “[i]n order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].”)
	Claim 11 recites “wherein the calculation is arranged and/or selected such that it will generate a pre-determined value for value (Tsupplied) upon provision of a specific value for input (A).” This describes the characteristics of the calculation, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 12 and 15:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses that the time lock mechanism comprises a portion of code which includes: Tsupplied(CLTV); or Tsupplied(CLTV) AND [NOT(Tsupplied(CLTV)) + 1]; or Tsupplied(CLTV) AND [NOT(Tsupplied(CLTV)) + 1]; or Tsupplied(CLTV) AND [NOT(Tsupplied(CLTV)) + 1] AND Tsupplied(CSV). (See page 13, “[i]n order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds].”)

Claim 13:
	Antonopoulos discloses providing an input (A) (i.e., 3 months) to a calculation, to output a result (Tsupplied), and/or providing or using a calculation to generate a result (Tsupplied) based upon an input (A); and using result (Tsupplied) as a parameter to a time lock mechanism arranged to control or influence when the output (UTXO) can be unlocked. (See page 13, “[t]he CLTV opcode takes one parameter as input, expressed as a number in the same format as nLocktime [either a block height or Unix epoch time]. As indicated by the VERIFY suffix, CLTV is the type of opcode that halts execution of the script if the outcome is FALSE. If it results in TRUE, execution continues. In order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]…. In simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed.” The citation indicates that a Tsupplied is calculated via <now + 3 months> and that 3 month is an input/parameter provided by a user who decides to lock the output for 3 months. The output will be locked for 3 months by CLTV time lock mechanism.)
	
Claims 14, 18, and 19:
	Antonopoulos discloses the following:
	a. 	using a time-based value (Tsupplied) as an input to a time lock mechanism. (See page 13, “[t]he CLTV opcode takes one parameter as input, expressed as a number in the same format as nLocktime [either a block height or Unix epoch time]. As indicated by the VERIFY suffix, CLTV is the type of opcode that halts execution of the script if the outcome is FALSE. If it results in TRUE, execution continues. In order to lock an output with CLTV, you insert it into the redeem script of the output in the transaction that creates the output…. To lock it to a time, say 3 months from now, the transaction would be a P2SH transaction with a redeem script like this: <now + 3 months> CHECKLOCKTIMEVERIFY DROP DUP HASH160 <Bob's Public Key Hash> EQUALVERIFY CHECKSIG where <now {plus} 3 months> is a block height or time value estimated 3 months from the time the transaction is mined: current block height + 12,960 [blocks] or current Unix epoch time + 7,760,000 [seconds]…. In simple terms, by adding the CLTV opcode in the redeem script of an output it restricts the output, so that it can only be spent after the specified time has elapsed.” The citation indicates that a Tsupplied is calculated via <now + 3 months> and that 3 month is an input/parameter provided by a user who decides to lock the output for 3 months. The output will be locked for 3 months by CLTV time lock mechanism. One of ordinary skill knows that a node of a blockchain network performs these functionalities. A node is a computing device comprising a processor and a memory.)
	b.	wherein the time lock mechanism comprises a combination of CLTV and CSV operations or functionally similar/equivalent operations dependent on a blockchain protocol being used. (See page 11, “Timelocks are restrictions on transactions or outputs that only allow spending after a point in time. Bitcoin has had a transaction-level timelock feature from the beginning. It is implemented by the nLocktime field in a transaction. Two new timelock features were introduced in late 2015 and mid-2016 that offer UTXO-level timelocks. These are CHECKLOCKTIMEVERIFY and CHECKSEQUENCEVERIFY”; page 13; page 16, “[f]or example, a transaction with one input with an nSequence relative timelock of30 blocks is only valid when at least 30 blocks have elapsed from the time the UTXO referenced in the input was mined. Since nSequence is a per-input field, a transaction may contain any number of timelocked inputs, all of which must have sufficiently aged for the transaction to be valid. A transaction can include both timelocked inputs [nSequence <2] and inputs without a relative timelock [nSequence >= 2]”; and page 17, “[j]ust like CLTV and nLocktime, there is a script opcode for relative timelocks that leverages the nSequence value in scripts. That opcode is CHECKSEQUENCEVERIFY, commonly referred to as CSV for short.”)
	Claim 14 recites “wherein the time lock mechanism comprises a combination of CLTV and CSV operations or functionally similar/equivalent operations dependent on a blockchain protocol being used.” This describes the characteristics of the time lock mechanism, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Antonopoulos (Chapter 7 – Advanced Transactions and Scripting of “Mastering Bitcoin,” July 2017, obtained from https://cypherpunks-core.github.io/bitcoinbook/) in view of  SHIRAKI (US 20170187569 A1).
Claim 5:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos discloses wherein the calculation comprises a plurality of operands (see page 13), and a hash function in a locking script (see page 21, “[f]or example, the following script requires Bob’s signature and a pre-image [secret] that produces a specific hash”).
	Antonopoulos does not explicitly disclose wherein at least one of the other operands is a hash function. 
	However, SHIRAKI discloses wherein at least one of the other operands is a hash function. (See Fig. 6 and paragraph [0065], “[a]fter that, the hash calculating unit 42 outputs the sum of the hash value and counter value to the outer header adding unit 43, and the outer header adding unit 43 sets the sum received from the hash calculating unit 42 to the source port number in the outer header [step S13].”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of SHIRAKI, and to utilize a hash function in the calculation, so that the Tsupplied value for the time lock mechanism can be generated securely.
	Claim 5 recites “wherein at least one of the other operands is a hash function.” This describes the characteristics of the operands in the calculation, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 8:
	Antonopoulos discloses the limitations shown above.
	Antonopoulos further discloses using a portion of logic to process, operate on or use input (A) (i.e., a pre-image (secret)) and wherein the portion of logic is provided in a locking script associated with the output (UTXO). (See page 21, “[f]or example, the following script requires Bob’s signature and a pre-image (secret) that produces a specific hash…. HASH160 <expected hash> EQUALVERIFY <Bob's Pubkey> CHECKSIG.”)
	Antonopoulos does not explicitly disclose using a portion of logic to process, operate on or use input (A) prior to it being used in the calculation.
	However, SHIRAKI discloses using a portion of logic to process, operate on or use input (A) (i.e., calculating a hash value) prior to it being used in the calculation. (See Fig. 6; paragraph [0060], “[t]he hash calculating unit 42 receives the packet and calculates a hash value from the value in a header in the received packet [step S2]”; and paragraph [0065], “[a]fter that, the hash calculating unit 42 outputs the sum of the hash value and counter value to the outer header adding unit 43, and the outer header adding unit 43 sets the sum received from the hash calculating unit 42 to the source port number in the outer header [step S13].”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antonopoulos, to incorporate with the teachings of SHIRAKI, and to process the input in a locking script before it is used in a calculation, so that the Tsupplied value for the time lock mechanism can be generated securely.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Peter Todd (“OP_CHECKLOCKTIMEVERIFY”, October 2014) discloses a new opcode (OP_CHECKLOCKTIMEVERIFY) for the Bitcoin scripting system that allows a transaction output to be made unspendable until some point in the future.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685